Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 23, 2018

The Court of Appeals hereby passes the following order:

A19D0031. SEAN ROWLES v. ROBERTA ROWLES.
A19D0033. ROBERTA ROWLES v. SEAN ROWLES.

      In this divorce case, Sean Rowles and Roberta Rowles have each filed
applications for discretionary appeal from the trial court’s final order partially setting
aside the settlement agreement and modifying child custody. Upon consideration of
both applications, it is ordered that each application is hereby GRANTED. Each
party shall have ten days from the date of this order to file a Notice of Appeal in the
trial court. The Clerk of the Superior Court is directed to include a copy of this order
in the record transmitted to the Court of Appeals.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          08/23/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.